USCA4 Appeal: 22-6700      Doc: 11         Filed: 10/21/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6700


        JERAD M. ROSS,

                            Plaintiff - Appellant,

                     v.

        COMMONWEALTH OF VIRGINIA; THE VIRGINIA DEPT. OF CORR.;
        HAROLD W. CLARKE; DAVID A. ROBINSON; RICK E. WHITE,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Michael F. Urbanski, Chief District Judge. (7:22-cv-00179-MFU-JCH)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Jerad Ross, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6700      Doc: 11         Filed: 10/21/2022     Pg: 2 of 2




        PER CURIAM:

               Jerad Ross appeals the district court’s order dismissing his 42 U.S.C. § 1983

        complaint under 28 U.S.C. § 1915A(b). We have reviewed the record and find no

        reversible error. Accordingly, we affirm for the reasons stated by the district court. Ross

        v. Virginia, No. 7:22-cv-00179-MFU-JCH (W.D. Va. June 3, 2022). We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2